Case 5:19-cv-00145-RWS-CMC Document 11 Filed 03/16/21 Page 1 of 2 PageID #: 29


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION
                                                     §
 GREGGORY BECKOM,                                    §
                                                     §
        Plaintiff,                                   §
                                                     §
 v.                                                  §   CIVIL ACTION NO. 5:19-cv-145-RWS
                                                     §
 TAMIKA SALAWHITE,                                   §
                                                     §
        Defendant.                                   §


                                              ORDER

        Plaintiff Greggory Beckom, proceeding pro se, filed the above-styled and numbered civil
 action complaining of alleged violations of his constitutional rights. Plaintiff Beckom asserted that

 Defendant falsely accused him of criminal activity. The case was referred to the United States

 Magistrate Judge in accordance with 28 U.S.C. § 636.

        The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge (Docket No. 9), along with the record, pleadings and all available evidence. The

 Magistrate Judge recommends dismissing the lawsuit because there was no showing that

 Defendant was a state actor.

        The Magistrate Judge’s Report was mailed to Plaintiff Beckom’s last known address, but

 it was returned as undeliverable. Docket No. 10. Plaintiff Beckom is a pro se litigant, and, under
 the Local Rules of the Eastern District of Texas, pro se litigants must provide the Court with a
 physical address and are “responsible for keeping the clerk advised in writing of the current

 physical address.” Local Rule CV-11(d). To date, Plaintiff Beckom has not updated his address

 with the Court or filed objections to the Report.

        Because Plaintiff Beckom did not file objections to the Report, he is not entitled to de novo

 review by the undersigned of those findings, conclusions and recommendations, and except upon

 grounds of plain error, he is barred from appellate review of the unobjected-to factual findings and

 legal conclusions accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass
 v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
Case 5:19-cv-00145-RWS-CMC Document 11 Filed 03/16/21 Page 2 of 2 PageID #: 30


        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge and agrees with it. See United States v. Raddatz, 447 U.S. 667, 683 (1980)
     . statute permits the district court to give to the magistrate’s proposed findings of fact and
 (“[T]he

 recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

 warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court

 hereby ADOPTS the Report of the United States Magistrate Judge (Docket No. 9) as that of this

 Court. It is therefore

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

 purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

 granted.

        So ORDERED and SIGNED this 16th day of March, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
